J-S59028-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MICHAEL SCHAEFER

                            Appellant                 No. 388 EDA 2014


           Appeal from the Judgment of Sentence December 10, 2013
             In the Court of Common Pleas of Montgomery County
              Criminal Division at No(s): CP-46-CR-0005919-2012


BEFORE: SHOGAN, J., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                        FILED OCTOBER 03, 2014

        Michael Schaefer appeals from his judgment of sentence imposed by

the Court of Common Pleas of Montgomery County after he pled guilty to

nineteen counts of robbery1 and one count of conspiracy to commit robbery.2



        This appeal stems from the robbery of a delicatessen located in Lower

Merion Township, Montgomery County on July 14, 2012. On September 13,

2013, Schaefer entered an open guilty plea to the aforementioned offenses.

Following a hearing on December 10, 2013, the court sentenced Schaefer to

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. § 3701(a)(1)(ii).
2
    18 Pa.C.S. § 903(a)(1).
J-S59028-14




probation.

     On appeal, Schaefer challenges the discretionary aspects of his



                                                  Commonwealth v. Allen, 24
A.3d 1058, 1064 (Pa. Super. 2011).

     An      appellant   challenging   the   discretionary   aspects   of   his

     four-part test: (1) whether [the] appellant has filed a timely
     notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether the
     issue was properly preserved at sentencing or in a motion to
     reconsider and modify sentence, see Pa.R.Crim.P. [720]; (3)
                                                        see Pa.R.A.P.
     2119(f); and (4) whether there is a substantial question that the
     sentence appealed from is not appropriate under the Sentencing
     Code, 42 Pa.C.S. § 9781(b). Commonwealth v. Evans, 901
A.2d 528, 533 (Pa. Super. 2006).

Allen, 24 A.3d at 1064.

     Our review of the record discloses that Schaefer failed to preserve the

issue he now raises on appeal. Following sentencing, Schaefer filed a motion

to modify sentence, in which he requested that the court vacate his

probation.    Motion to Modify Sentence, 12/16/13, at 1.         Now, in his Rule

1925(b) statement, Schaefer presents the following issue for our review:

     Did the court sentence [Schaefer] based solely on the
     seriousness of the offense and fail to consider all relevant factors
     where:

              a) the court claimed [Schaefer] had a shotgun during
                 the robbery when in fact he did not;




                                        -2-
J-S59028-14


              b) the court quoted from a victim impact statement of a



              c)                                                    t,


              d) the court claimed [Schaefer] was the organizer when
                 there was no evidence to support the allegation; and

              e)
                   chance of recidivism.

Brief of Appellant, at 2.

       Because Schaefer failed to raise this issue before the trial court, he



aspects of his sentence.3 See Allen

jurisdiction to review challenge to discretionary aspects of sentencing,

appellant must preserve issue(s) in a post-sentence motion); see also

Pa.R.A.P. 302(a) (issue cannot be raised for the first time on appeal).

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/3/2014
____________________________________________


3
 Even if Schaefer had properly preserved his issue on appeal, we would
                                                              See Trial
Court Opinion, 3/3/14, at 4-11.




                                           -3-